Order entered May 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00584-CV

                              IN RE DIXIE FRANKLIN, Relator

                  Original Proceeding from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-07141-T

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We further DENY relator’s motion for emergency stay. We ORDER that relator

bear the costs of this original proceeding.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE